Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2007

Lindsey v. Caterpillar Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-4406




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lindsey v. Caterpillar Inc" (2007). 2007 Decisions. Paper 1374.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1374


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                     No. 05-4406
                                    _____________


                       ROSARIO LINDSEY, individually and as
                       Executrix of the Estate of Charles Lindsey,
                                                       Appellant

                                         v.
                                 CATERPILLAR, INC.
                                   _____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                     No. 03-cv-05762
              District Judge: Honorable Garrett E. Brown, Jr., Chief Judge
                                     _____________


                           ORDER AMENDING OPINION


       It appearing that the Clerk made a typographical error in the spelling of the name
of counsel for Appellant, the precedential opinion filed on March 26, 2007 is hereby
amended to correct that typographical error. Neil E. Durkin, not Neil E. Durking, argued
on behalf of Appellant. The letter “g” is deleted from the listing of counsel’s name on
page one. This amendment does not change the date of filing, March 26, 2007.

                                                       For the Court,


                                                       /s/ Marcia M. Waldron
                                                       Clerk

Dated: March 29, 2007

lwc/cc:   RGB       NED           JHK